Case 2:17-cv-02092-ES-JAD Document 97 Filed 10/09/20 Page 1 of 2 PageID: 814

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 297-2046
                                                              alex.silagi@usdoj.gov
Alex Silagi
Assistant United States Attorney


                                                              October 8, 2020

By ECF

The Honorable Esther Salas
United States District Court
for the District of New Jersey
Martin Luther King Jr. Fed’l Bldg & U.S. Cthse.
50 Walnut Street
Newark, NJ 07102

          Re:       Fang, et al. v. Saldana, et al.,
                    Civil Action No. 2:17-cv-02092-ES-JAD

Dear Judge Salas:

       This office represents Defendants in this matter. We respectfully request
permission pursuant to Local Civil Rule 7.2(b) to file an overlength reply brief in
support of the Department of Education’s (“DOE”) motion to dismiss. More
specifically, DOE requests a five-page extension over the 15-page limit. This
extension is necessary due to the length of Plaintiffs’ opposition brief and extensive
arguments and citations to 61 cases, multiple statutes and regulations. The Plaintiffs’
opposition brief further asserted new allegations that DOE contends were not
included in the Second Amended Complaint. For the foregoing reasons, DOE
respectfully submits that an extension of the length of the reply brief is necessary
and requests permission from the Court to extend the page limit from 15 to 20 pages.
I have conferred with Plaintiff’s counsel, Ira Kurzban, Esq., and counsel does not
oppose this request.

          Thank you for the Court’s consideration of this matter.

                                                              Respectfully submitted,

                                                              CRAIG CARPENITO
                                                              United States Attorney
Case 2:17-cv-02092-ES-JAD Document 97 Filed 10/09/20 Page 2 of 2 PageID: 815




                                    By:    s/Alex Silagi
                                           ALEX SILAGI
                                           Assistant United States Attorney

cc:   Thomas Moseley, Esq. (By ECF)
      Ira Kurzban, Esq. (By Email)
      Elizabeth Montano, Esq. (By Email)
      Edward Ramos, Esq. (By Email)                SO ORDERED.


                                                   /s/Esther Salas
                                                   Hon. Esther Salas, U.S.D.J
                                                   October 9, 2020




                                       2
